Citation Nr: 1746791	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of tuberculosis, to include a positive purified protein derivative test (PPD). 

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

3.  Entitlement to a rating in excess of 10 percent for headaches.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.  He testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record.

The issues on appeal were previously remanded by the Board in March 2015 in order to associate additional evidence submitted at the July 2014 hearing with the claims file.  In a March 2017 letter, VA notified the Veteran that it had no record that evidence was submitted at the hearing.  As such, he was afforded another opportunity to submit the evidence.  To date, no response has been received.

Moreover, the Board notes that VA requested a VA Form 646 from Disabled American Veterans (DAV).  Although an Appellant's Brief was received from DAV in May 2017, the evidence shows that DAV is not the current representative of record.  The most recent VA Form 21-22 (Appointment of Individual as Claimant's Representative) lists Lewis Fichera as the attorney of record.  This form, dated in May 2011, was properly executed as it was signed by the Veteran and the attorney.  There is also no indication that this representation has been revoked.  As such, the correct representative of record is Attorney Fichera.    

Further, a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2013 VA spine examination, the issue of unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of a rating in excess of 10 percent for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's positive tuberculin PPD test is tantamount to a laboratory test result and, thus, does not qualify as a disability for VA purposes. 

2.  For the entire rating period on appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of daily pain, spasms, stiffness, and radiating pain; objective findings include flexion no worse than 50 degrees and no additional limitation of joint function due to pain, fatigue, or lack of endurance with repetitive testing.    

3.  The Veteran has been diagnosed with mild radiculopathy of the left lower extremity.  Intervertebral disc syndrome (IVDS) or other neurological abnormalities have not been shown. 


CONCLUSIONS OF LAW

1.  Residuals of tuberculosis, to include a positive PPD test, were not incurred in service.  38 U.S.C. A . §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a rating in excess of 20 percent for the lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  For the entire rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Positive PPD Test

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The evidence includes a September 2009 VA respiratory examination.  The examiner indicated that the Veteran had a negative PPD test when he entered service. After returning from 1 year of duty in Japan, he tested positive in 1999.  The Veteran was treated with INH for 6 months and was told he had a negative chest X-ray.  At the current time, the examiner indicated that the Veteran did not have an active tuberculosis and no functional impairment.  No active respiratory disorder was noted.  

The Veteran's claimed respiratory disorder has not been associated with an underlying disease pathology or other clinical diagnosis throughout the pendency of this appeal.  As such, his allegation of a positive tuberculin test is tantamount to a laboratory finding, which is not subject to VA compensation.  See generally DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1529, 2006 (31st ed. 2007) (noting that a PPD test is not itself a "disability" but, rather, a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis) (emphasis added).  

Indeed, such finding does not rise to the level of a "disability," which, for VA purposes, is limited to disorders that result in impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  Consequently, on the basis of the facts presented, the Veteran has not met the initial criteria of a current disability.  

Therefore, the Board finds that the preponderance of the evidence weighs against his claim for service connection.  Accordingly, the benefit of the doubt rule does not apply to the claim for service connection for tuberculosis and it is denied.  See 
38 U.S.C. A . § 5107 (b).

Increased Rating for a Lumbar Spine Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's lumbar spine disability has been rated under DC 5237 for lumbar strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the General Rating Formula indicates that associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently-assigned 20 percent rating.  The Board notes that he has already been assigned a separate 10 percent rating for right lower extremity radiculopathy for the rating period beginning September 2002 (granted prior to the current appeal period).

The evidence submitted by the Veteran includes a July 2009 statement from his treating physician where it was noted that he had been treated for back pain since 2005.  The physician indicated that, when the Veteran's spine condition was "severe," his range of motion was "completely limited and he becomes bedridden."  On average, it was noted that he lost approximately 10 days of work due to his back pain and migraines. 

The evidence also includes a September 2009 VA examination.  During the evaluation, the Veteran reported having daily pain, spasms, and stiffness.  He also indicated that the pain radiated to both legs, but he denied incapacitating episodes.  His back pain was noted to be worse with sitting.  Upon range of motion testing, flexion was limited to 70 degrees.  After repetitive motion of lumbosacral spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The examiner indicated that he could not rule out left lumbosacral radiculopathy.  

In a March 2013 VA spine examination, the Veteran reported bilateral radiating pain to his lower extremities.  He also indicated that the pain was constant.  There was no physician-prescribed bedrest.  No flare-ups were reported.  Range of motion testing revealed flexion limited to 50 degrees with no objective evidence of pain.  After repetitive use, there was no additional limitation of motion in flexion.  The examiner diagnosed radiculopathy of the sciatic nerve of "mild" severity on the left side.  No other neurological abnormalities were indicated.  The examiner also noted that the Veteran did not have intervertebral disc syndrome (IVDS).  

After a review of the record, both lay and medical, the evidence does not support a rating in excess of 20 percent for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the examiners.  The examinations record reflect, at worst, flexion to 50 degrees after repetitive motion testing.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

While the VA examination report does not appear to address passive range of motion as required by Correia v. McDonald, 28 Vet. App 158 (2016), the examiner specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive use testing was also conducted.  

Further, although all range of motion measurements were performed under active, weight-bearing motion, it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements is harmless error.  For these reasons, the VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less, or objective findings of ankylosis of the thoracolumbar spine and a higher rating is not warranted

In addition, the evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher rating under The Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, DC 5243.  The physician indicated that the Veteran lost approximately 10 days of work due to both his migraines and back pain.  This is less than the criteria noted of four weeks a year.  Moreover, although he has reported being bedridden during these periods of severe back pain, the evidence does not show that he has physician-prescribed rest as required under IVDS criteria.  

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the entire rating period on appeal.

Nonetheless, the Veteran has consistently complained of bilateral lower extremity radiating pain.  He was also diagnosed with mild radiculopathy affecting the left lower extremity in the March 2013 VA spine examination.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis of the nerve with marked muscle atrophy, and 80 percent for complete paralysis.  

Upon review of the evidence of record, the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the sciatic nerve.  He is competent to report this observable radicular pain.  Based on the evidence, the mild symptoms associated with the left lower extremity radiculopathy have been present throughout the rating period on appeal.  Further, the evidence discussed above shows that the symptoms were, at worst, mild throughout the rating period.  There are no other associated neurologic impairments.
Accordingly, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy is warranted for the rating period on appeal.  

The Veteran has raised the issue of extraschedular consideration.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's spine disabilities, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The symptomatology and impairment caused by the Veteran's lumbar spine disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  

Specifically, the Veteran has reported pain, tenderness, and limitation of motion of his lumbar spine resulting from strains.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  He has also been granted separate ratings for his neurological disorders associated with the lumbar spine disability.  For these reasons, the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran regarding the service-connected spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Next, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."   Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  A referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, referral for an extraschedular consideration is not warranted.


ORDER

Service connection for the residuals of tuberculosis, to include a positive PPD test, is denied.

A rating in excess of 20 percent for the lumbosacral strain is denied. 

For the entire rating period on appeal, a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Regarding the Veteran's headaches, VA examinations in January 2010 and May 2013 indicated that he used over-the-counter medications to alleviate his headache symptoms.  During the July 2014 Board hearing, he reported that he was now taking prescription medication and was being treated by Dr. Muhammed.  A review of the evidence does not contain any treatment records from Dr. Muhammed.  Moreover, as he has now reported taking prescription medication for his disability (as opposed to over-the counter medications), an updated examination is warranted to assist in determining the current severity of his disability.  

Further, the issue of entitlement to a TDIU is intertwined with the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, adjudication of the TDIU claim is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment from Dr. Muhammed he received regarding his headache disability.

2.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the record.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

3.  Then, schedule the Veteran for an examination to determine the current severity of his headache disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

4.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


